Citation Nr: 1026130	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-39 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 18, 2006 
for the grants of service connection for interspinous ligamentous 
sprain of the lower thoracic spine with a herniated disc at L4-L5 
and for eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1995 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from August 2006 and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas granting service connection for a thoracic spine disability 
and eczema respectively, both effective from January 18, 2006.  

In May 2010, the Veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
of that hearing has been associated with the claims folder and 
has been reviewed.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in January 2003.  

2.  On January 18, 2006, a formal claim seeking service 
connection for residuals of a back injury and eczema was received 
by VA.  

3.  By means of August 2006 and March 2007 rating decisions, 
service connection for a thoracic spine disability and eczema 
respectively were granted, effective from January 18, 2006.

4.  Prior to receipt of the formal claim on January 18, 2006, 
there were no pending requests for service connection for these 
disabilities that remained unadjudicated.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than 
January 18, 2006, for service connection for interspinous 
ligamentous sprain of the lower thoracic spine with a herniated 
disc at L4-L5 and for eczema.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, with 
respect to the claims on appeal.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In August 
2001, VA issued regulations to implement the VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the Veteran's service 
connection claim in January 2006, the RO issued a duty to assist 
letter in March 2006, which advised the Veteran of the provisions 
of the VCAA.  The letter explained VA's duty to notify the 
Veteran about the evidence required to substantiate his service 
connection claims as well as VA's duty to assist the Veteran to 
obtain evidence to substantiate these issues.  All notification 
was provided prior to the adjudication of his claims in August 
2006 and March 2007, at which times his claims for service 
connection for a thoracic spine disability and eczema claims were 
respectively granted.  In April 2007, the Veteran appealed for an 
earlier effective date for the grant of benefits.  Thereafter, 
the RO provided the Veteran a letter dated May 2007 specifically 
explaining how disability ratings and effective dates are 
determined.  

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA extend to 
a "downstream" claim, such as the claim for an earlier effective 
date following a grant of benefits, see McCutcheon v. Principi, 
17 Vet. App. 559 (2004), is not clear.  To the extent that such 
notice may be required, the November 2005 SOC provided the 
Veteran with the applicable effective date regulations.  The RO 
also sent the Veteran a letter in September 2006 explaining the 
evidence necessary to establish entitlement to an earlier 
effective date.  The Veteran responded to the letter indicating 
he had no further relevant evidence to submit.  

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, in the 2007 notice of 
disagreement and May 2010 testimony before the Board, the Veteran 
expressed actual knowledge that the evidence would have to show 
that he had filed a claim prior to January 2006 in order to 
establish an earlier effective date.  Clearly, therefore, the 
record reflects that the Veteran was provided with a meaningful 
opportunity to participate in the adjudication process during the 
pendency of his appeal.

In light of all these efforts made by the RO, the Board concludes 
no further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the Veteran was 
aware of the evidence required to substantiate his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the claims folder.  
All VA and private treatment records identified by the Veteran 
have been obtained to the extent possible.  The Veteran has at no 
time identified any outstanding records that he felt were 
relevant to his claim.  An examination is not necessary in 
connection with the earlier effective date claims, because the 
examination could not show evidence of the Veteran's past 
disability.  [Records of current treatment-which were associated 
with the claims folder after the July 2007 statement of the 
case-are not pertinent to the current appeal.  Thus, a remand 
for readjudication of the Veteran's earlier effective date claims 
with consideration of these additional medical reports is not 
necessary.]  

VA has sufficiently satisfied its duties to inform and assist the 
Veteran in the development of his claim, and he is not prejudiced 
by the Board considering the merits of the claim in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
However, if the claim for service connection is received within 
one year of the veteran's discharge from service, the effective 
date of an award of service connection will be the day following 
discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(2009).  See also Wright v. Gober, 10 Vet. 
App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to 
those awards of disability compensation actually based on a claim 
filed within one year after the veteran's separation").  
Otherwise, the effective date will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).

In this case, service personnel records show that the Veteran was 
discharged from active service in January 2003.  The Veteran 
filed a claim in January 2006 seeking service connection for 
residuals of a back injury and eczema.  The claims were granted 
in August 2006 and March 2007 rating decisions, effective January 
18, 2006, the date that the RO received the Veteran's claim.  

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
earlier effective dates for the grants of service connection for 
a thoracic spine disability and for eczema.  VA first received 
the Veteran's claims for disability compensation based on 
thoracic spine and eczema disorders on January 18, 2006, 
approximately three years after his discharge.  No document which 
may be construed as a claim for such benefits was received by VA 
prior to that date.  

During the current appeal, the Veteran has maintained that the 
effective date of both grants of service connection should be the 
day following his separation from the military because he filed 
original claims for service connection for these disabilities in 
August 2002, prior to separation from the military.  
Specifically, at the May 2010 hearing, the Veteran asserted that 
he originally filed service connection claims for his back and 
skin disabilities in August 2002, while he was still on active 
duty.  He claims that he called the RO numerous times to inquire 
as to the status of his claims.  The Veteran also testified in 
April 2004 that he had sought the assistance of a Veterans' 
Service Organization (VSO) to determine the status of those 
claims and that, eventually in January 2006, he was instructed to 
file his service connection claims anew.  

The claims folder does confirm that the Veteran filed a claim for 
vocational rehabilitation in August 2002 based primarily on 
residuals of his in-service back injury.  It is possible that the 
Veteran thought this claim included a claim of entitlement to 
service connection, but there is no record of the Veteran 
actually filing such a claim.  The Veteran's claim of entitlement 
to an evaluation for vocational rehabilitation was denied in a 
December 2002 rating decision.  The Veteran did not appeal that 
decision, nor does he claim he did.  Also, there simply is no 
record that the Veteran filed or otherwise inquired about any 
claim for service connection at that time. 

The record contains an October 2004 fax sent by the Veteran to a 
VSO with an attached "Power of Attorney" claim form.  
Thereafter, the VSO sent the form to the VA requesting the 
Veteran's military records and claims file.  The VSO did not at 
that time actually file a service connection claim on the 
Veteran's behalf.  

Regrettably, there is nothing in the record confirming phone 
calls between the RO and the Veteran during the 2002 to 2004 time 
frame to confirm the content of the Veteran's conversations with 
the VA about any filed claim.  Regrettably, there simply is no 
evidence that the Veteran filed a claim seeking entitlement to 
service connection prior to January 18, 2006.

As indicated above, the Veteran maintains that he was told by VA 
employees on several occasions between 2002 and 2006 that his 
service connection claims were "pending."  To the extent that 
the Veteran asserts that he received inaccurate information from 
a VA employee about the status of his claim in the past, the 
Board notes the VA is not liable for the Veteran's reliance on 
bad advice dispensed by a VA employee.  See Harvey v. Brown, 6 
Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).  Although 
the Board sympathizes with the Veteran if he in fact was led to 
believe that he had a pending claim when he did not, his claimed 
lack of awareness does not provide a legal basis for eligibility 
of an earlier effective date.

There simply is no evidence of VA's receipt of a claim for 
service connection for a back or skin disorder prior to January 
18, 2006 (approximately three years after his discharge from 
service).  Further, the March 2007 grant of service connection 
for eczema was based on a November 2006 VA examination which 
provided medical evidence of an association between the 
currently-diagnosed eczema and the Veteran's service.  Also, the 
August 2006 grant of service connection for a thoracic spine 
disability was based on private medical records dated earlier 
that year associating the Veteran's current back problems to his 
service.  

Based on this evidentiary posture, the Board must conclude that 
no claim for service connection for a back disability or for 
eczema was received prior to January 18, 2006.  Further, as 
entitlement to service connection for these disabilities was not 
shown prior to that date, earlier effective dates for these 
grants of service connection are clearly not warranted.  See 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is 
constrained by the law and regulations made by the Congress 
governing the establishment of effective dates for the award of 
compensation.  


ORDER

Entitlement to an effective date earlier than January 18, 2006 
for the grants of service connection for interspinous ligamentous 
sprain of the lower thoracic spine with a herniated disc at L4-L5 
and eczema is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


